DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, and 10 objected to because of the following informalities:  on the last line of the claims, “domain unit” should be “domain units”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 6, 7, 10, and 11 recite the limitation "the plurality of the time domain unit(s) indicated by the determination rule" in of the claim.  There is insufficient antecedent basis for this limitation in the claim.   The base claims 1, 5, and 6 recite “the determination rule comprises relative location information of a last time domain unit of a plurality of time domain units” but does not state the indication of a plurality of time domain units.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Petry, US Patent Application Publication Number 2008/0170531 (hereinafter Petry).
Regarding claims 1, 5, 9, and 13-20 Petry discloses a data scheduling method comprising: transmitting, by a base station, a determination rule for determining location information corresponding to a time domain unit to a terminal, wherein the time domain unit performs data bearing according to scheduling signaling, the determination rule comprises relative location information of a last time domain unit of a plurality of the time domain units with respect to a reference time domain unit; wherein the plurality of time domain units are continuous in a time domain [paragraphs 0109, 0116-0118].

Claim(s) 1, 4, 5, 8, 9, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Atungsiri et al., US Patent Application Publication Number 2015/0349998 (hereinafter Atungsiri) .
Regarding claims 1, 5, 9, and 13-20 Atungsiri discloses a data scheduling method comprising: transmitting, by a base station, a determination rule for determining location information corresponding to a time domain unit to a terminal, wherein the time domain unit performs data bearing according to scheduling signaling, the determination rule comprises relative location information of a last time domain unit of a plurality of the time domain units with respect to a reference time domain unit; wherein the plurality of time domain units are continuous in a time domain [paragraphs 0023 (last lines); paragraphs 0024-0026; also see claim 10].
Regarding claim 2, Atungsiri discloses transmitting, by the base station through signaling, the determination rule to the terminal; wherein the signaling is scheduling signaling or configuration signaling for configuring the determination rule [paragraphs 0023 (last lines); paragraphs 0024-0026; also see claim 10].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-6 of U.S. Patent No. 11,147,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claims 1, 5, and 9 are taught in patented claim 1 but are broader as they omit two limitations in the patented claim.  Instant dependent claims 2, 6, and 10 are taught in patented claim 6.  Instant dependent claims 3, 7, and 11 are taught in patented claim 6.  Instant dependent claims 4, 8, and 12 are taught in patented claim 2.  Instant dependent claims 13-16 are taught in patented claims 1 and 5.  Instant dependent claims 17-20 are taught in patented claim 4.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gherardi et al., US Patent Application Publication Number 2016/0353238, disclose methods and systems for scheduling the transmission of localization signals and operating self-localization apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
September 21, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644